            Case 8:21-bk-00038-MGW         Doc 21     Filed 03/17/21    Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
In re:

CARRIN DENISE JAMES,                                       BANKRUPTCY CASE
                                                           NO.: 8:21-bk-00038-MGW
      Debtor.
__________________________/                                CHAPTER 7

                                    PROOF OF SERVICE

         I HEREBY CERTIFY that on March 17, 2021, a true and correct copy of the

Order Approving Trustee’s Application to Employ Counsel for Special Purpose (Doc. 20) was

served by United States mail or by CM/ECF after the docketing of the pleading if the recipient is

a registered CM/ECF user to: Carrin Denise James, 1835 Crystal Grove Drive, Lakeland, FL

33801; Eva Donohue, Esq., P.O. Box 5074, Lakeland, FL 33807; Christine Herendeen, PO Box

152348 Tampa, FL 33684; United States Trustee, Timberlake Annex, Suite 1200, 501 E. Polk St.,

Tampa, FL 33602.

Dated: March 17, 2021                       Respectfully Submitted,

                                            SHRADER LAW, PLLC
                                            612 W. Bay Street
                                            Tampa, FL 33606
                                            Phone: (813) 360-1529
                                            Fax: (813) 336-0832


                                            /s/ Brian L. Shrader_________________
                                            BRIAN L. SHRADER, ESQ.
                                            Florida Bar No. 57251
                                            e-mail: bshrader@shraderlawfirm.com
                                            Attorney for Trustee
